Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2020

                                      No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                                v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI09734
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice

       On July 17, 2019, this court issued its opinion and judgment in this appeal. Appellants
filed motions for extension of time to file a petition for review in the supreme court. In their
motions, they noted the parties were engaged in settlement discussions.
        On January 15, 2020, the parties filed a joint motion to dismiss the appeal, which the
supreme court granted on January 22, 2020. After the supreme court advised this court we could
issue our mandate, we issued it on January 27, 2020.
         The next day, the parties filed an amended motion to dismiss with the supreme court. As
requested by the parties, the supreme court treated the amended motion as a petition for review,
granted the motion, set aside this court’s judgment, and remanded the cause to the trial court for
it to render judgment in accordance with the parties’ settlement agreement.
      On February 13, 2020, the parties filed a joint motion for this court to withdraw its
mandate so the trial court may render judgment as agreed.
      The parties’ agreed motion is GRANTED. We WITHDRAW our mandate of January 27,
2020. See TEX. R. APP. P. 18.7. We direct the clerk of this court to promptly notify the Bexar
County District Clerk and all parties to the judgment of this action. See id.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court